Citation Nr: 0408282	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
residuals of a right knee injury to include a lateral 
menisectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1983.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO).


REMAND

The veteran's service medical records show that he sustained 
an injury to the right knee in September 1979 that did not 
resolve.  In April 1980, he underwent arthroscopic surgery 
for a right lateral menisectomy.

A November 1997 RO decision granted service connection for 
residuals of a right knee injury to include a lateral 
menisectomy, and assigned a 10 percent evaluation pursuant to 
Diagnostic Code (DC) 5259 (menisectomy, now symptomatic).

In January 2002, the veteran contended that the condition of 
his right knee had worsened, and he sought an increased 
evaluation.

The applicable authorities, with regard to the evaluation of 
a disability of the joints, are DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and 38 C.F.R. §§ 4.40 and 4.45 (2003).  
Pursuant to those authorities, examiners should determine 
whether, or how, repeated or prolonged use of a disabled 
joint actually affects its function.  Thus, examiners should 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination and, if any 
of these characteristics of disability are exhibited, the 
determinations should, if feasible, be expressed in terms of 
the degree of limitation of motion attributable thereto.  
Examiners should also determine whether the veteran 
experiences flare-ups of the disorder and, if so, whether 
those flare-ups cause greater limitation of motion.  The May 
2002 VA examination did not include an assessment of the 
foregoing factors of disability; instead, the examiner merely 
asked the veteran whether he had increased disability with 
flare-ups.  In addition, the examiner did not assess the 
stability of the knee.  In sum, the May 2002 examination is 
inadequate.

Finally, a review of the record reveals that the veteran has 
not been adequately advised of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA prescribes VA 
duties to notify the claimant of the specific evidence needed 
to substantiate a claim, of the specific evidence VA will 
obtain, and of the claimant's specific responsibilities with 
regard to obtaining specific evidence.  It also prescribes VA 
duties to help a claimant obtain relevant evidence.  The VCAA 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  VA duties pursuant thereto are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  This remand will afford the RO the opportunity to 
comply with the notice and duty-to-assist provisions of VCAA, 
to include addressing whether the appellant was prejudiced by 
VA's failure to issue an adequate VCAA letter in accordance 
with the chronological sequence set forth at 38 U.S.C.A. §§ 
5100, 5103; 38 C.F.R. § 3.159.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim for an 
increased evaluation for his right 
knee disorder is medical evidence 
that flexion is limited to 30 
degrees, OR that extension is 
limited to 15 degrees, OR that he 
has moderate or greater recurrent 
subluxation or lateral instability.  
The appellant should also submit any 
medical evidence that shows that his 
service connected knee disorder is 
manifested by arthritis. 

b.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof.  VA will notify 
him of evidence he identified that 
could not be obtained so that he may 
obtain the evidence himself and 
submit it.

c.  That he must identify all VA and 
non-VA health care providers that 
have treated him, since 2001, for a 
right knee disorder.

d.  That he must submit to the RO 
any relevant evidence he has in his 
possession.

2.  The RO must attempt to obtain legible 
copies of medical records, including VA 
medical records, from custodians the 
veteran identifies that are not now 
associated with the file, and advise the 
appellant of the results of that effort.

3.  Upon completion of the evidentiary 
development prescribed above, the veteran 
must be afforded a VA orthopedic 
examination to determine the nature and 
extent of all right knee disability. 

a.  The examiner must review the 
claims file, including this 
decision, and indicate in the report 
that such a review was conducted.

b.  The examiner must conduct 
complete range of motion studies, 
stability studies, x-rays, and all 
other indicated tests, and all 
functional limitations of the right 
knee must be fully described.

c.  The examiner should determine 
whether there is clinical evidence 
of additional limitation of motion 
of the right knee due to pain, 
weakened movement, excess 
fatigability, or incoordination and, 
if so, the degree of same.  The 
foregoing factors of additional 
disability are based on use of the 
knee, so it will be necessary for 
the veteran to perform repetitive 
motions or exercises to enable the 
examiner to assess them clinically.  
The examiner should determine 
whether there is clinical evidence 
of additional limitation of motion 
of the right knee due to flare-ups 
of the disorder and, if so, the 
degree of same.  The factors upon 
which the medical opinion is based 
must be set forth in the report.

4.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record, and issue 
another decision.  If the decision is 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case (SSOC) in accord with 38 C.F.R. 
§§ 19.31, 19.38 (2003).  The SSOC must 
address whether the appellant was 
prejudiced by VA's failure to issue an 
adequate VCAA letter in accordance with 
the chronological sequence set forth at 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


